                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    at KNOXVILLE

 PAULETTE MEYERS JAMES,                         )
                                                )
       Plaintiff,                               )
                                                )      No. 3:18-cv-356
 v.                                             )
                                                )      Judge Collier
 SASE COMPANY, LLC,                             )      Magistrate Judge Poplin
                                                )
       Defendant.                               )


                                   SCHEDULING ORDER

 1.    Introduction: Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, a
       scheduling conference was held in this cause on March 14, 2019.

 2.    Jurisdiction: The subject matter jurisdiction of the Court has been invoked pursuant to
       28 U.S.C. § 1331 and is not in dispute.

 3.    Consent to Magistrate Judge: The parties do not consent that all proceedings in this case
       may be conducted by a United States Magistrate Judge in accordance with 28 U.S.C.
       § 636(c).

 4.    Settlement/Alternative Dispute Resolution:    The possibility of settlement is unlikely at
       this time.

 5.    Disclosure and Discovery:

       (a)     Fed. R. Civ. P. 26(f) Meeting: The parties will hold a discovery planning meeting
               as required by Rule 26(f) on March 15, 2019 at 12:00 p.m. Eastern time. The
               meeting will be by telephone call initiated by Defendant.

       (b)     Discovery Plan: At the Rule 26(f) meeting, the parties shall develop a discovery
               plan and file it with the Court within fourteen (14) days after said meeting. This
               discovery plan shall conform to the provisions of Fed. R. Civ. P. 26(f).

       (c)     Expert Testimony: Disclosure of any expert testimony in accordance with Rule
               26(a)(2) shall be made by Plaintiff by July 15, 2019 and Defendant by August 15,
               2019.

       (d)     Final Witness List: On or before April 15, 2020, the parties shall provide to all
               other parties a final witness list in accordance with Rule 26(a)(3)(A)(i). Within




Case 3:18-cv-00356-CLC-DCP Document 14 Filed 03/26/19 Page 1 of 3 PageID #: 38
             seven (7) days after service of this final witness list, the list may be supplemented.
             After that time the list may be supplemented only with leave of the Court and for
             good cause.

       (e)   All Discovery: All discovery, including the taking of depositions “for evidence”
             and requests for admissions, shall be completed by November 22, 2019.

       (f)   Pretrial Disclosures: On or before April 15, 2020, the parties shall make the
             pretrial disclosures specified in Rule 26(a)(3)(A)(ii) and (iii) (deposition testimony
             and exhibit list). All deposition testimony to be offered into evidence must be
             disclosed to all other parties on or before this date.

       (g)   Courtroom Technology: Your trial will be conducted with all exhibits in
             electronic format with use of the Jury Evidence Recording System (JERS). Paper
             documents should not be used. At least seven (7) days before the final pretrial
             conference, the parties shall disclose, to one another and to the Court, technology
             they intend to use in the courtroom during the trial and how they intend to use it
             (e.g., display equipment; data storage, retrieval, or presentation devices). This
             disclosure shall list (1) equipment they intend to bring into the courtroom to use,
             and (2) equipment supplied by the Court the parties intend to use. Further, the
             parties shall disclose to one another the content of their electronic or digital
             materials, and shall confirm the compatibility and viability of their planned use of
             technology with the Court’s equipment on or before the date of the final pretrial
             conference. In order to best facilitate presentation of evidence at trial, parties are
             strongly encouraged to provide their exhibits to the courtroom deputy on the date
             of the final pretrial conference, or at least seven (7) days prior to trial. Information
             on JERS, specific requirements, and equipment supplied by the Court is available
             on the Eastern District of Tennessee website (www.tned.uscourts.gov). Specific
             questions about Court-supplied equipment should be directed to the courtroom
             deputy (directory available on website).

 6.    Other Scheduling Matters:

       (a)   Dispositive Motions: All dispositive motions under Rule 12 and all motions for
             summary judgment pursuant to Rule 56 shall be filed as soon as possible, but no
             later than January 6, 2020. The failure to timely file such motions will be
             grounds to summarily deny them.

       (b)   Motions in Limine: Any motions in limine must be filed no later than May 26,
             2020.

       (c)   Special Requests to Instruct for Jury Trial: Pursuant to Local Rule 51.1, requests
             for jury instructions shall be submitted to the Court no later than May 14, 2020,
             and shall be supported by citations of authority pursuant to Local Rule 7.4. A
             copy of the prepared jury instructions shall be filed with the Court and sent as a


                                                2

Case 3:18-cv-00356-CLC-DCP Document 14 Filed 03/26/19 Page 2 of 3 PageID #: 39
               Microsoft   Word    document    or           in    a     compatible     format     to
               collier_chambers@tned.uscourts.gov.

               The parties shall confer and submit joint proposed jury instructions to the extent
               possible. Before submitting proposed instructions to the Court, the parties must
               attempt to resolve any disagreements. All proposed jury instructions must follow
               the form of the Sixth Circuit Criminal Pattern Jury Instructions.

 7.     Final Pretrial Conference: A final pretrial conference will be held in chambers on
        Thursday, May 28, 2020 at 4:00 p.m. The parties shall prepare and submit a proposed
        final pretrial order to the Court no later than one business day before the date of the final
        pretrial conference. A sample copy of the final pretrial order is located on the district
        court’s web page at www.tned.uscourts.gov.

 8.     Trial: The trial of this case will be held in Chattanooga before the United States District
        Judge and a jury beginning on June 8, 2020. The trial is expected to last 4 days. The
        parties shall be prepared to commence trial at 9:00 a.m. on the date which has been
        assigned. If this case is not heard immediately, it will be held in line until the following
        day or anytime during the week of the scheduled trial date.

 Should the scheduled trial date change for any reason, the other dates contained in this order
 shall remain as scheduled. Should the parties desire a change in any of the other dates, they
 should notify the Court by motion and seek an order changing those dates.


        SO ORDERED.

        ENTER:


                                                      /s/
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                 3

Case 3:18-cv-00356-CLC-DCP Document 14 Filed 03/26/19 Page 3 of 3 PageID #: 40
